Citation Nr: 1542550	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  14-14 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Bryan Held, Agent



ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel



INTRODUCTION

The Veteran had active duty service from May 1980 to August 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is currently service-connected for major depressive disorder, pain disorder, and nicotine dependence; degenerative disc space narrowing with bilateral facet arthropathy and stenosis; and radiculopathy of the bilateral lower extremities.  His combined evaluation for his service-connected disabilities is 80 percent.   

The Veteran has been afforded VA examinations to address his service-connected disabilities individually, but he has not been provided a VA social and industrial survey in order to ascertain the combined impact of his service-connected disabilities on his ability to work.  In this regard, the Veteran has testified that he has not worked in over five years due to his pain and depression.  Review of the evidence of record also indicates that his reported difficulties with employment have included being unexpectedly laid off, working part-time while attending school, and leaving a position due to illness, surgeries, fibroid tumors, gall bladder issues, and a possible hernia repair.  The Board notes that the Veteran has also reported experiencing difficulties with nonservice-connected carpal tunnel syndrome.  As such, the Board finds a social and industrial survey is needed to ascertain the overall impact of the Veteran's service-connected disabilities alone.

The Board also notes that the Veteran has not submitted a VA Form 21-8940 to VA detailing his employment history.  The Veteran representative indicated that they were trying to locate him in order to submit that form.  However, to date, no response has been received.  Therefore, the AOJ should contact the Veteran at his last known mailing address and provide him an additional opportunity to submit this form.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected disorders, to include major depression, a lumbar spine disability, and radiculopathy of the lower extremities.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding, relevant VA medical records should also be obtained and associated with the claims file.

2.  The AOJ should contact the Veteran at his last known current address, as provided to VA by the Veteran's representative in the May 2014 letter, and provide the Veteran with the opportunity to submit a VA Form 21-8940 in support of his claim.

3.  After the above development has been completed, the AOJ should schedule the Veteran for a VA social and industrial survey (field examination) by a VA social worker or other appropriate personnel.  

The social worker should elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity.  The ultimate purpose of the VA social and industrial survey is to ascertain the impact of the Veteran's service-connected disabilities on his ability to work.  

A written copy of the report should be associated with the claims folder.

4.  The Veteran should be notified that it is his responsibility to report for the survey/examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015). 

In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be noted if any notice that was sent was returned as undeliverable.

5.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

6.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




